DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/08/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-9, 14, 15, and 17-19 as set forth in the Final Rejection filed 01/12/22 is overcome by the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied upon national phase publication US 2016/0126472 A1 as the English equivalent of PCT publication WO 2015/034125 A1 (herein referred to as “Oh et al.”).

Allowable Subject Matter
5.	Claims 1-9, 14, 15, and 17-19 are allowed.
	The closest prior art is provided by Oh et al. (WO 2015/034125 A1) in view of Dyatkin et al. (US 2015/0207082 A1).  Oh et al. discloses a composition comprising the above two compounds as first and second host materials for forming the light-emitting layer of an organic electroluminescent (EL) device (Abstract; [0011], [0104]); the composition is doped with a phosphorescent dopant material ([0041], [0107]-[0111]).  Oh et al. discloses that the composition comprises “at least two kinds of host 

    PNG
    media_image1.png
    228
    371
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    375
    media_image2.png
    Greyscale

(pages 8 and 32).  Oh et al. discloses an organic EL device comprising the following layers (in this order) for the construction of displays (Abstract):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer (formed from the composition), electron-transporting layer, and cathode ([0123]-[0124], [0227]-[0228]).  However, Oh et al. does not explicitly disclose a third compound as recited by the Applicant.
	Dyatkin et al. discloses compounds of the following form:  G1-L-G2 where G1 is the following:

    PNG
    media_image3.png
    96
    208
    media_image3.png
    Greyscale

([0016]), with X = O, S, and Se ([0017]), L = groups such as benzene ([0028], [0080]), R1-2 = substitution such as aryl ([0021]-[0023]), and G2 = heteroaryl group ([0025]; page 18).  An embodiment is disclosed:

    PNG
    media_image4.png
    413
    339
    media_image4.png
    Greyscale

(page 41).  Dyatkin et al. further discloses its inventive compounds as “useful” host material with strong electron-conducting properties for the light-emitting layer of an organic EL device (Abstract; [0003], [0028], [0127]).  It would have been obvious to incorporate Compound 322 as disclosed by Dyatkin et al. (above) as additional host material to the composition as disclosed by Oh et al.  The motivation is provided by the disclosure of Dyatkin et al., which teaches that its inventive host compounds are useful and have strong electron-conducting properties.  
	However, it is the position of the Office that neither Oh et al. in view of Dyatkin et al. together nor in combination with any other prior art provides sufficient motivation to 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786